ELECTRONIC RECORD




COA # 14-13-01102-CR                             OFFFNSE: Obstruction or Retaliation
styi F-1 pMarcus Ashontav Christmas vThe State of Texas COUNTY: Fort Bend

COA DISPOSITION: Affirmed                        TRIAI COURT: 434th District Court


DATE: April 14, 2015   Publish: Yes              TC CASE #:12-DCR-059643




                                IN THF COURT OF CRIMINAL APPEALS




STYLE: LeMarcus Ashontav Christmas vThe State of Texas

CCA#

         APPELLA^T^S
                                          -

                                      Petition
                                                             5V4r-^
                                                 CCA Disposition: _^
                                                                     mvr
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:.       J %ffo V/£
         fi&f?U40b                               JUDGE:           —         •
DATE:     0?/xik'j&ur                            SIGNED:                        PC:

                                                                                DNP:
JUDGE:     £,1\/1l4.—^                           PUBLISH:




                                                                                       MOTION FOR


                                                         FOR REHEARING IN CCA IS:.

                                                         JUDGE:

                                                                                ELECTRONIC RECORD